DETAILED ACTION
1	This action is responsive to the amendment filed on January 18, 2022.
2	The rejections of the claims under 103 are withdrawn because of the applicant’s amendment.
3	Claims 26-45 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2015/0174041 A1) teaches a hair dyeing composition comprising at least one hybrid film-forming hydrophobic acrylic polymer, at least one linear block silicone copolymer and at least one pigment (see claim 18), wherein the block silicone copolymer is in a the form of a particles in dispersion in an aqueous medium (see claim 19). However, the closest prior art of record (US’ 041 A1) does not teach or disclose an aerosol device comprising a pressurized container, a dispensing valve and at least one propellant as claimed. Further, the comparative data in the claimed specification (see Example 4) demonstrates that a composition (F) that packaged in an aerosol device (no 1) in the presence of a propellant gas according to the claimed invention provides a lock of hair presents a uniform colored coating (Fig. 1 B, ), while the same composition (F) that packaged in a pump bottle type foamer device (no 2)  (without a propellant gas) provides a lock of hair that does not present a uniform colored coating (Fig. 1 C). Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of aerosol devices for hair dyeing formulation.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761